Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  BURLINGTON COAT FACTORY WAREHOUSE
  CORPORATION, a Florida Profit Corporation,
  d/b/a BURLINGTON COAT FACTORY

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BURLINGTON COAT FACTORY WAREHOUSE

  CORPORATION, a Florida Profit Corporation, d/b/a BURLINGTON COAT FACTORY

  (“Defendant”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

  but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010

  Americans with Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreements reached in the cases of HOWARD COHAN v. BURLINGTON

  COAT FACTORY OF FLORIDA, LLC, Case No. 0:16-cv-60891-JAL (S.D. Fla.) (copy of

  Settlement Agreement attached as Exhibit A) and HOWARD COHAN v. BURLINGTON COAT

  FACTORY OF FLORIDA, LLC, Case No. 0:16-cv-60896-BB (S.D. Fla.) (copy of Settlement

  Agreement attached as Exhibit B) (cases dismissed by order upon settlement) which arose out of
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 2 of 18



  Plaintiff’s claims of discrimination caused by certain barriers encountered by Plaintiff on

  Defendant’s properties that prevented Plaintiff from the full and equal enjoyment of a place of

  public accommodation in violation of Title III of the Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                 PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Properties, which are subject to this suit, and are located at 8944 W State Rd 84, Davie,

  FL 33324 (“Davie Location”) and 12801 W Sunrise Blvd, Sunrise, FL 33323 (“Sunrise Location”),

  (collectively referred to as “Premises”), and is the owner of the improvements where Premises are

  located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 3 of 18



  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.      On January 4, 2016, Plaintiff visited Defendant’s Sunrise Location. At the time of

  Plaintiff’s visit to the Sunrise Location on January 4, 2016, Plaintiff required the use of fully

  accessible restrooms and fully accessible paths of travel throughout the facility. Plaintiff personally

  visited Defendant’s Sunrise Location, but was denied full and equal access and full and equal

  enjoyment of the facilities, services, goods, and amenities within Defendant’s Sunrise Location,

  even though he was a “bona fide patron”.

          9.      Defendant’s Sunrise Location is a public accommodations as defined by Title III of

  the ADA and as such is governed by the ADA.

          10.     On or about April 21, 2016, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. BURLINGTON COAT FACTORY OF FLORIDA, LLC, Case No. 0:16-cv-60891-

  JAL (S.D. Fla.).

          11.     On or about August 8, 2016, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

          12.     In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

  Agreement (Exhibit A) on or about August 4, 2016 (hereinafter “Sunrise Settlement Agreement).

          13.     The Sunrise Settlement Agreement required Defendant to complete all

  modifications to Defendant’s Sunrise Location by on or about August 4, 2017.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 4 of 18



         14.     Plaintiff again personally visited Defendant’s Sunrise Location on February 7,

  2018, May 29, 2018, and August 12, 2020, (and prior to instituting this action).

         15.     Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  Defendant’s Sunrise Location, even though was “bona fide patron”.

         16.     Defendant has failed to complete the required modification(s) to Defendant’s

  Sunrise Location as required by the ADA and the Sunrise Settlement Agreement and Defendant

  has failed to give notice of any reasons or documentation for non-compliance.

         17.     Further, on March 15, 2016, Plaintiff visited Defendant’s Davie Location. At the

  time of Plaintiff’s visit to Defendant’s Davie Location on March 15, 2016, Plaintiff required the

  use of fully accessible restrooms and fully accessible paths of travel throughout the facility.

  Plaintiff personally visited Defendant’s Davie Location, but was denied full and equal access and

  full and equal enjoyment of the facilities, services, goods, and amenities within Defendant’s Davie

  Location, even though he was a “bona fide patron”.

         18.     Defendant’s Davie Location is a public accommodation as defined by Title III of

  the ADA and as such is governed by the ADA.

         19.     On or about April 22, 2016, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. BURLINGTON COAT FACTORY OF FLORIDA, LLC, Case No. 0:16-cv-60896-

  BB (S.D. Fla.).

         20.     On or about September 13, 2016, Plaintiff’s suit was dismissed upon stipulation

  and notice to the U.S. District Court that the parties had settled.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 5 of 18



         21.     In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement (Exhibit B) on or about September 2, 2016 (hereinafter

  referred to as the “Davie Settlement Agreement”).

         22.     The Davie Settlement Agreement required Defendant to complete all modifications

  to Defendant’s Davie Location by on or about March 2, 2018.

         23.     Pursuant to the Davie Settlement Agreement, Plaintiff was required to provide

  Defendant written notice of any modifications that were not completed as required. (See Exhibit

  B, Paragraph II. B.).

         24.     Plaintiff again personally visited Defendant’s Davie Location on May 29, 2018 and

  August 28, 2018, (and prior to issuing written notice to Defendant).

         25.      Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full

  and equal access and full and equal enjoyment of the facilities, services, goods, and amenities

  within the Premises, even though was “bona fide patron”.

         26.     Thereafter, on October 5, 2018, Plaintiff provided Defendant with written Notice

  of Failure to Complete Modifications, indicating that several modifications agreed to by the parties

  in the Confidential Settlement Agreement were not completed within the 18-month time for

  completion.

         27.     Plaintiff, in good faith, provided Defendant an extension to complete the required

  modifications, requiring all agreed upon modifications to be completed by December 6, 2018.

         28.     On November 29, 2018, Defendant indicated to Plaintiff’s counsel that the required

  modifications were completed as required and that the barriers are Defendant’s Davie Location

  were remediated.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 6 of 18



         29.     Plaintiff again personally visited Defendant’s Davie Location on December 5, 2018

  and August 12, 2020, (and prior to instituting this action).

         30.     Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though was “bona fide patron”.

         31.     Notwithstanding Defendant’s indications that Defendant remediated the barriers on

  Defendant’s Premises, Defendant has failed to complete the required modification(s) to the

  Premises as required by the ADA, the Settlement Agreements, and the written notices provided to

  Defendant, and Defendant has failed to give notice of any reasons or documentation for non-

  compliance.

         32.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         33.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         34.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         35.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 7 of 18



  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         36.     Completely independent of the personal desire to have access to these places of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         37.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 8 of 18



                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         38.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 37

  above as if fully stated herein.

         39.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         40.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 9 of 18



                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         41.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         42.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises are places of public accommodation covered by the ADA by the fact they

  provide services to the general public and must be in compliance therewith.

         43.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 10 of 18



   prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

   architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

           44.      Plaintiff has visited the Premises, and has been denied full and safe equal access to

   the facilities and therefore suffered an injury in fact.

           45.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

   spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

   Defendant’s failure and refusal to provide disabled persons with full and equal access to their

   facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

   architectural barriers that are in violation of the ADA.

           46.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

   of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

   requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

   Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

   Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

   for and subsequent violation.

           47.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

   U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

   discriminating against Plaintiff as a result of, inter alia, the following specific violations:

   Defendant’s Sunrise Location

           Men’s Restroom ACCESSIBLE STALL

                 a. Failure to provide a coat hook that was previously positioned properly but is no

                    longer in place for a person with a disability in violation of 2010 ADAAG §§603,

                    603.4 and 308.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 11 of 18



            b. Failure to provide the water closet in the proper position relative to the side wall or

               partition in violation of 2010 ADAAG §§604 and 604.2.

            c. Failure to provide the proper spacing between a grab bar and an object projecting

               out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

            d. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§604, 604.7 and 309.4.

            e. Providing grab bars of improper horizontal length or spacing as required along the

               rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

            f. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

               and 606.5.

            g. Failure to provide proper knee clearance for a person with a disability under a

               counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and

               606.2.

         Men’s Restroom AMBULATORY STALL

            h. Failure to provide the water closet seat at the correct height above the finished floor

               in violation of 2010 ADAAG §§604 and 604.4.

            i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

               a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

               404.2.4 and 404.2.4.1.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 12 of 18



            j. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§309,

                309.1, 309.3, 309.4 and 308.

            k. Failure to provide the proper spacing between a grab bar and an object projecting

                out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

            l. Failure to provide toilet paper dispensers in the proper position in front of the water

                closet or at the correct height above the finished floor in violation of 2010 ADAAG

                §§604, 604.7 and 309.4.

         Men’s Restroom GENERAL

            m. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4.

            n. Failure to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§605 and 605.2.

   Defendant’s Davie Location

         Men’s Restroom GENERAL

            a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4.

            b. Failure to provide mirror(s) located above lavatories or countertops at the proper

                height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 13 of 18



                c. Failure to provide toilet paper dispensers in the proper position in front of the water

                   closet or at the correct height above the finished floor in violation of 2010 ADAAG

                   §§604, 604.7 and 309.4.

                d. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.

                e. Failure to provide the correct height for a table surface or for a baby changing table,

                   in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

                   1991 ADA Standards.

          Men’s Restroom ACCESSIBLE STALL

                f. Providing grab bars of improper horizontal length or spacing as required along the

                   rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

                g. Failure to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability in violation of 2010 ADAAG §§309,

                   309.1, 309.3, 309.4 and 308.

                h. Failure to provide the correct opening width for a forward approach into a urinal,

                   stall door or lavatory (sink) in violation of 2010 ADAAG §§305, 305.7.1, 404,

                   605.3 and 606.2.

                i. Failure to provide proper knee clearance for a person with a disability under a

                   counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and

                   606.2.

          48.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 47 herein.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 14 of 18



           49.    Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.

           50.    To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

           51.    As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

           52.    To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

           53.    Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

           54.    All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

           55.    In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 47 herein can be applied to the 1991

   ADAAG standards.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 15 of 18



          56.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that the Premises owned, operated and/or controlled by

                   Defendant are in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to the Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

          57.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 37

   above as if fully stated herein.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 16 of 18



          58.       On or about August 4, 2016, in connection with Defendant’s Sunrise Location,

   Plaintiff and Defendant entered into the Sunrise Settlement Agreement. (Exhibit A). Through this

   Sunrise Settlement Agreement, Defendant agreed to make modifications to Defendant’s Sunrise

   Location as outlined in the agreement. The Settlement Agreement required Defendant to complete

   all modifications to Defendant’s Sunrise Location by on or about August 4, 2017.

          59.       Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement.

          60.       Since August 4, 2017, Defendant has failed to complete the modifications promised

   in the Sunrise Settlement Agreement. Specifically, Defendant has failed to address the following

   violations:

          ALTERATIONS AND IMPROVEMENTS. Burlington has caused or shall cause the

          following alterations or improvements to be made to Defendant’s Sunrise Location:

                 (2) Burlington agrees to provide toilet paper dispensers in the water closets in
                     accordance with the ADAAG

                 (3) Burlington agrees to provide coat hooks in accordance with the ADAAG.

                 (4) Burlington agrees to provide a water closet relative to the side wall and/or partition
                     in accordance with the ADAAG.

                 (6) Burlington agrees to provide an additional accessible toilet compartment as
                     required if there are 6 or more water closets or urinals in accordance with the
                     ADAAG.

                 (7) Burlington agrees to provide operable parts that are functional or in reach ranges in
                     accordance with the ADAAG.

                 (8) Burlington agrees to provide grab bars and objects projecting out of the wall in
                     accordance with the ADAAG.

          61.       Further, on or about September 2, 2016 in connection with Defendant’s Davie

   Location, Plaintiff and Defendant entered into the Davie Settlement Agreement. (Exhibit B).
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 17 of 18



   Through this Davie Settlement Agreement, Defendant agreed to make modifications to

   Defendant’s Davie Location as outlined in the agreement. The Davie Settlement Agreement

   required Defendant to complete all modifications to Defendant’s Davie Location by on or about

   March 2, 2018.

          62.      Thereafter, on October 5, 2018, Plaintiff provided Defendant with written Notice

   of Failure to Complete Modifications, indicating that several modifications agreed to by the parties

   in the Davie Settlement Agreement were not completed within the 18-month timeframe for

   completion.

          63.      Plaintiff, in good faith, provided Defendant an extension to complete the required

   modifications, requiring all agreed upon modifications to be completed by December 6, 2018.

          64.      Plaintiff has performed all conditions precedent to be performed by him under the

   Davie Settlement Agreement and the Notice of Failure to Complete Modifications.

          65.      Since December 6, 2018, Defendant has failed to complete the modifications

   promised in the Davie Settlement Agreement and the Notice of Failure to Complete Modifications.

   Specifically, Defendant has failed to address the following violations:

          RESPONSE/PROPOSED CORRECTIONS

                A. The closing mechanism of the toilet room entry door shall be adjusted to be in

                   compliance with Section 404.2.9 of the ADA Standards

                B. A wardrobe-style mirror shall be installed within the accessible toilet compartment

                   to be in compliance with Section 603.3 of the ADA Standards.

          66.      Plaintiff has been damaged by the Defendant’s breaches of the settlement

   agreements. Specifically, Plaintiff has had to retain the services of the undersigned attorney to

   pursue this action for breach of contract.
Case 0:20-cv-61911-XXXX Document 1 Entered on FLSD Docket 09/18/2020 Page 18 of 18



          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

              1. That this Court declares that Defendant has failed to comply with the Settlement

                  Agreements;

              2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

              3. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                  and as provided in the Settlement Agreements; and,

              4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

          Dated September 18, 2020.

                                                 Sconzo Law Office, P.A.
                                                 3825 PGA Boulevard, Suite 207
                                                 Palm Beach Gardens, FL 33410
                                                 Telephone: (561) 729-0940
                                                 Facsimile: (561) 491-9459

                                                 By: /s/ Gregory S. Sconzo
                                                 GREGORY S. SCONZO, ESQUIRE
                                                 Florida Bar No.: 0105553
                                                 Primary Email: greg@sconzolawoffice.com
                                                 Secondary Email: alexa@sconzolawoffice.com
